Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated May 17, 2022, claims 31-36, 38-39, 41-44, 46, and 48-
50 are active in this application.
 


Allowable   Subject   Matter

Claims 31-36, 38-39, 41-44, 46, and 48-50 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 31, a second MTJ bit stacked above the first MTJ bit, wherein the second MTJ bit comprises; the first ferromagnetic layer; a second free magnetic layer disposed above the first ferromagnetic layer; a third intermediate region disposed between the second free magnetic layer and the first ferromagnetic layer; and a fourth intermediate region disposed above the second free magnetic layer, and wherein a resistance state of the MTJ stack is configured to be read by passing a single read current through both the first MTJ bit and the second MTJ bit.
-with respect to claim 39, a second free magnetic layer disposed above the first ferromagnetic layer, a third intermediate region disposed between the second free magnetic layer and the first ferromagnetic layer; and a fourth intermediate region disposed above the second free magnetic layer.
-with respect to claim 44, detecting a first resistance state of the MTJ stack by applying a read current to the MTJ stack; switching, using the current pattern, the MTJ stack from the first resistance state to a desired resistance state.
Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        June 18, 2022